Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 30, 2015

The Court of Appeals hereby passes the following order:

A15A0921. CATHY MICHONET v. IH2 PROPERTY GEORGIA, L.P.

       This is the fourth appeal filed by attorney Grady Roberts on behalf of Cathy
Michonet in this dispossessory action. In the first, Case No. A14D0408, Michonet
appealed from a magistrate court order dismissing her appeal to superior court. We
transferred that case to Rockdale Superior Court on July 9, 2014. On October 13,
2014, the court issued a writ of possession in favor of IH2 Property Georgia, L.P., and
denied Michonet’s plea in abatement. Michonet filed an application to challenge that
order, which we denied on October 29, 2014. See Case No. A15D0097. The trial
court entered yet another writ of possession in favor of IH2 Property on January 20,
2015. Michonet filed an application to challenge that order on February 9, 2015. We
dismissed the application as untimely. See Case No. A15D0257.
       Meanwhile, the superior court granted IH2 Property’s motions for supersedeas
bond in the case. In this direct appeal, Michonet challenges the order granting the
supersedeas bond. Because we have dismissed the underlying applications, any
issues pertaining to the supersedeas bonds are moot. See, e.g., Muhammad v. Power
Lending, LLC, 311 Ga. App. 347, 350 (5) (715 SE2d 734) (2011). And an appeal of
an issue that has become moot is subject to dismissal. OCGA § 5-6-48 (b) (3).
Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             03/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.